DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 05/29/2020, is acknowledged.

3.  Claims 30-31, 44, 53, 54, 56, 59-61, 68-71 are pending.
  
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).



Election/Restrictions

4.  Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

5.  In accordance with 37 CFR 1.499, applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 30-31, 44, 53, 54 and 68-69, drawn to a method comprising detecting the presence or absence of a leukemic stem cells (LSC) in a sample.
Group II, claims 56, 59 and 70-71, drawn to a composition comprising an isolated LSC and a detection reagent.
Group III, claims 60 and 61 drawn to a method of treating myeloid leukemia.

 
6.  The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

The invention of Group I-II was found to have no special technical feature that defined the contribution over the prior art of US 20090191164 (see entire document).

The `116 publication teaches and claims methods of enrichment of  a composition of human multipotent progenitor cells characterized as CD34+CD38-CD90-CD45RA-comprising combining reagents that specifically recognize CD34, CD38, CD90, CD45RA and lineage specific markers with a sample of hematopoietic cells and selecting for those cells that are CD34+CD38-CD90-CD45RA-.  See published claims 1-12.

The `116 publication teaches that the AML LSC were contained in the Lin-CD34+CD38-CD90- fraction (Miyamoto et al. (2000) PNAS 97:7521). H

The `116 further teach that [0098] the implications for human acute myeloid leukemia. Analogous to normal hematopoiesis, human acute myeloid leukemia (AML) is organized as a hierarchy initiated by leukemia stem cells (LSC) that are able to self-renew and give rise to all the cells within the leukemia. In a series of xenotransplantation experiments, Dick and colleagues first demonstrated the existence of human AML LSC and localized them to the Lin-CD34+ CD38-fraction of AML. Based on these observations, a model was proposed in which HSC are the cell of origin for AML LSC. However, subsequent experiments indicated that AML LSC, unlike HSC, do not express CD90 (Miyamoto et al. (2000) Proc Natl AcadSci U SA97, 7521-7526). There are two hypotheses to account for this difference: (1) AML LSC are indeed derived from HSC, but have aberrantly lost expression of CD90, or (2) AML LSC do not derive from HSC but instead come from a downstream progenitor that lacks expression of CD90. Also see [0099] and [0100]

The preamble of the claim merely recites an intended use of the composition and as such does not limit the claims. Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,808, 62 USPQ2d 1781, 1785 (Fed. Cir. 2002).

“(T)he recitation of a new intended use for an old product does not make a claim to that old product patentable.”   In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

The Courts have held that there is no requirement that those of ordinary skill in the art know of the inherent property. See MPEP 2131.01(d) and MPEP 2112 - 2113.

Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on. In In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997).

Since Applicant’s inventions do not contribute a special technical feature when viewed over the prior art they do not have a single general inventive concept and so lack unity of invention.

 Pertinent art 

(i) Kersten et al.  CD45RA, a specific marker for leukaemia stem cell sub-populations in acute myeloid leukaemia.    British Journal of Haematology, 2016, 173, 219–235.

Kersten et al investigated whether CD45RA expression can be used to specifically identify CD38-negative LSC in the absence of expression onCD34+CD38HSC/MPP. If so, CD45RA could be used as an additional marker to improve specific LSC detection in a lar-ger set of AML patients. We also had some preliminary data on a small subset of patients that suggested the value ofCD45RA in this respect (Zeijlemakeret al, 2015a). Moreover, Goardon et al(2011) reported that CD45RA discriminated primitive leukaemic populations with different degrees of maturation (CD34+CD38/lowCD45RAand CD34+CD38/lowCD45RA+). Therefore, we hypothesize that differences in scatter properties, as found in our earlier study (Terwijn et al, 2014), may parallel differences in CD45RA expression. This would be indicative for differences between patients regarding the degree of maturation within the CD34+CD38compartment and possibly reflect leukaemogenesis originating from cells of various differentiation stages (page 220, right col., 1st ¶). 

Kersten et teach that CD45RA is a powerful antigen to be used for detection of CD34+ D38 LSC and should be added to currently used diagnostic panels for LSC detection. Moreover, because of the high expression on LSC and the absence on HSC, the clear discrimination between both cell populations will enable the design of anti-LSC therapies that spare HSCs (page 234, left col., 2nd ¶).

(ii) Jamieson et al. Granulocyte–Macrophage Progenitors as Candidate Leukemic Stem Cells in Blast-Crisis CML.  N Engl J Med 2004;351:657-67.

Jamieson et al teach that the levels of common myeloid progenitors (CMP) were increased in patients with accelerated-phase CML (Chronic myelogenous leukemia)  (Fig. 1B).  Cimato et al (Cytometry B Clin Cytom. 2016 September ; 90(5): 415–423) teaches that CMP characterized by Lin- CD34+ CD38+ CD123+ CD45RA- (see page 2, 1st ¶).


    PNG
    media_image1.png
    386
    400
    media_image1.png
    Greyscale


(iii) US 20110014119 (see Fig. 6, [0019]
Species Election

7.  This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

If any one of Groups I, II or III is elected, Applicant is required to elect a particular LSC cell surface polypeptide marker phenotype (e.g., CD34+,CD45RA-;CD123+; and CD38+ or  CD34+; CD45RA-; CD90- and CD38-) such as the one recited in claims 30, 56, 60. These are distinct species because their structures and modes of action are different which, in turn, address different therapeutic endpoints. In addition, these species are not obvious variants of each other based on the current record.  These Species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Applicant is required under 35 U.S.C 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

8.  The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention  must require all the limitations of an allowable product claim for that process invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


9.  Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).


10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 27, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644